729 F.2d 315
In the Matter of BRANIFF AIRWAYS, INC., et al., Debtors.W.P. McDONALD, Plaintiff-Appellant,v.BRANIFF AIRWAYS, INC., et al., Defendants-Appellees.
No. 83-1531.
United States Court of Appeals,Fifth Circuit.
April 6, 1984.

Hicks, Gillespie & James, James L. Hicks, Jr., Dallas, Tex., for plaintiff-appellant.
Arnold & Porter, K. Peter Schmidt, Washington, D.C., for Braniff Airways, Inc.
Mitchell L. Strickler, Lawrence F. Landgraff, Kent Cprek, Washington, D.C., for Pension Benefit Guaranty Corp.
McDonald, Sanders, Ginsburg, Phillips, Maddox, Newkrik & Day, Rick G. Sorenson, Kevin D. Kuenzli, Fort Worth, Tex., for defendants-appellees Robson and Quattlebaum.
Cohen, Weiss and Simon, Robert S. Savelson, New York City, for Air Line Pilots Assoc.
Appeal from the United States District Court for the Northern District of Texas;  Eldon B. Mahon, Judge.
Before CLARK, Chief Judge, RUBIN and POLITZ, Circuit Judges.
PER CURIAM:


1
The judgment appealed from is affirmed based upon the memorandum opinion and order of the United States District Court for the Northern District of Texas, filed June 28, 1983, 37 B.R. 922 (N.D.Tex.1984).


2
AFFIRMED.